IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00147-CV

EDDIE WILLIE TAYLOR, JR.,
                                                          Appellant
v.

RUBY LEE TAYLOR JONES,
                                                          Appellee


                           From the 335th District Court
                              Burleson County, Texas
                               Trial Court No. 27,069


                                        ORDER


       Appellant’s brief was filed on June 27, 2013.    However, it does not contain

appropriate citations to the appellate record, that being the clerk’s record and the

reporter’s record.   TEX. R. APP. P. 38.1(i); 34.1.   Appellant’s brief cannot contain

appropriate citations to the appellate record because the appellate record has not yet

been filed.

       Accordingly, appellant’s brief is stricken.
        Appellant’s brief will not be due until 30 days after the filing of the clerk’s record

or the reporter’s record, whichever is later. See TEX. R. APP. P. 38.6(a).

        Appellant is reminded of the length limit of his brief as specified in Rule 9.4(i)(1),

(2)(B) of the Texas Rules of Appellate Procedure.




                                           PER CURIAM

Before Chief Justice Gray,
        Justice Davis, and
        Justice Scoggins
Brief stricken
Order issued and filed July 11, 2013
Taylor v. Jones                                                                         Page 2